



OCH-ZIFF DEFERRED CASH INTEREST PLAN FOR EMPLOYEES


The Partnerships have established the Och-Ziff Deferred Cash Interest Plan For
Employees, as may be amended from time to time (the “Plan”), for the purpose of
compensating and incentivizing certain key personnel for their service to the
Och-Ziff Group and further aligning their interests with the interests of the
shareholders of Och-Ziff Capital Management Group LLC through the use of
notional investments in one or more investment funds managed or sponsored by the
Partnerships or their Affiliates. The Plan is intended to be a plan maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated individuals, and shall be interpreted and
administered to the extent possible in a manner consistent with such intent.
Article 1. Definitions
Any capitalized terms that are not defined herein shall have the meaning
ascribed to them in the Och-Ziff Capital Management Group LLC 2013 Incentive
Plan.
1.1
Administrator means the PMC Chairman (as defined in the Limited Partnership
Agreements).

1.2
Affiliate means, with respect to the Partnerships, any Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with the Partnerships. As used herein, the term “control”
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.

1.3
Award means a notional U.S. dollar amount paid in cash to a Participant in
accordance with the terms of this Plan.

1.4
Award Agreement means the award acceptance form to be entered into by a
Participant in connection with an Award.

1.5
Eligible Person means any employee of any of the Partnerships or their
Affiliates; provided always that the relevant employee has been selected as a
Participant by the Administrator, pursuant to the Administrator’s authority in
Article 6, to receive an Award.

1.6
Fund Investment Account means the book-keeping entry account maintained by the
Partnerships for each Participant that reflects such Participant’s Award and
adjustments thereto (including gains, losses and expenses).

1.7
General Partner means, collectively, Och-Ziff Holding Corporation and Och-Ziff
Holding LLC and any other entity from time to time serving as general partner
(or equivalent) of one of the Partnerships.

1.8
Grant Date means the effective date on which the Administrator grants an Award.






--------------------------------------------------------------------------------





1.9
Limited Partnership Agreements means the limited partnership agreements of each
of the Partnerships.

1.10
Notional Investment Date means the first day of the calendar month following the
Grant Date of an Award.

1.11
Och-Ziff Group shall have the meaning ascribed to such term in the Limited
Partnership Agreements.

1.12
OZ Funds shall have the meaning set forth in Section 4.3 herein.

1.13
Participant means an Eligible Person who has been selected by the Administrator,
in his sole discretion, to participate in this Plan.

1.14
Partnerships means each of OZ Management LP, OZ Advisors LP, OZ Advisors II LP,
and any other partnership or entity whose general partner (or equivalent) is a
General Partner.

1.15
Termination of Employment means the Participant’s termination of employment with
the Partnerships and their Affiliates; provided, however that a Termination of
Employment shall not include a termination of employment due to Participant
becoming an Individual Limited Partner (as defined in the Limited Partnership
Agreements) of any of the Partnerships.

1.16
Vested means a Participant has an interest in a portion of his or her Fund
Investment Account with respect to an Award that is not forfeitable other than
as described in Section 3.2 below.

1.17
Vesting Date means the date upon which all or a portion of an Award vests in
accordance with this Plan and the relevant Award Agreement.

Article 2. Eligibility
2.1
Eligibility. The Administrator may grant Awards to any Eligible Person, whether
or not he or she has previously received an Award.

2.2
Award Agreement. To the extent not set forth in this Plan, the terms and
conditions of each Award (which need not be the same for each Award or for each
Participant) shall be set forth in an Award Agreement substantially in the form
attached as Exhibit A hereto (which form may be changed from time to time by the
Administrator in his sole discretion).

Article 3. Vesting and Payments
3.1
Award Amount; Vesting. Except as otherwise designated by the Administrator and
as set forth in an Award Agreement, an Award shall vest in three equal annual
installments commencing on January 1st of the calendar year following the Grant
Date and, thereafter, on the first and second anniversaries of such date. A



2

--------------------------------------------------------------------------------





Participant will become Vested in amounts credited to his or her Fund Investment
Account in respect of an Award in accordance with such vesting schedule,
provided that, except as otherwise set forth in the applicable Award Agreement,
the Participant has not experienced a Termination of Employment and has not
given notice of such Termination of Employment prior to such Vesting Date.
3.2
Forfeiture. Except as otherwise set forth in the applicable Award Agreement,
upon a Participant’s Termination of Employment for any reason, or, if earlier,
the Participant’s provision of a notice of such Termination of Employment, the
portion of the Participant’s Fund Investment Account which is not Vested as of
such date shall be forfeited. In addition, in the event of a Participant’s
Termination of Employment for Cause or any breach by the Participant of
restrictive covenants applicable to the Participant, (i) the Participant’s Fund
Investment Account shall be forfeited in full and all allocations and payments
in respect thereof that would otherwise have been received by such Participant
on or after the date of such breach shall not thereafter be made and (ii) the
Participant shall immediately pay to the Partnerships a lump-sum cash amount
equal to the total after-tax amount received by him or her as payments in cash
pursuant to Section 3.3 of this Plan during the 24-month period prior to the
date of such Termination of Employment or such breach.

3.3
Payments in Respect of Fund Investment Accounts. Subject to the provisions of
Section 8.3, a Participant shall receive a lump sum cash payment in respect of
each Vested portion of his or her Fund Investment Account on a date to be
determined by the General Partner and expected to be on or about the last day of
the calendar month in which the applicable Vesting Date occurs; provided that
such payment shall be made in all events within seventy (70) days following the
applicable Vesting Date. Such payment shall be made by OZ Management LP except
to the extent that the Administrator determines in his sole discretion that
other Partnerships should pay some or all of the amount payable to the
Participant.

3.4
Restrictions on Transfer. No Award shall be transferable by a Participant under
any circumstances and any purported transfer shall be null and void and of no
force and effect.

Article 4. Investment in the Fund Investment Account
4.1.
Crediting of Awards to Fund Investment Accounts. A Participant’s Award shall be
credited to his or her Fund Investment Account on the Notional Investment Date.

4.2.
Deemed Investment Fund Allocation. A Participant’s Award shall be deemed
invested on a no-fee, no-carry basis in one or more of the investment funds set
forth in Section 4.3 below as determined by the Administrator in his sole
discretion.

4.3.
Investment Funds. The Administrator in his sole discretion may make Awards under
this Plan in respect of notional investments in any class of interests in any of



3

--------------------------------------------------------------------------------





the investment funds managed or sponsored by the Partnerships or their
Affiliates from time to time (collectively, the “OZ Funds”). If the
Administrator in his sole discretion determines that any OZ Fund in respect of
which all or part of an Award was granted to a Participant should cease to be
available under this Plan for any reason, the Administrator shall have the
authority to reallocate the portion of such Participant’s Fund Investment
Account that had previously been attributable to notional investments in such OZ
Fund pursuant to such Award (including any notional earnings, gains, losses and
expenses relating thereto) to one or more of the other OZ Funds available at
such time.
4.4.
Investment Fund Designation and Reallocations. With respect to each Award, the
Administrator shall initially designate in an Award Agreement the OZ Funds (and,
if applicable, the class of interests therein) to which such Award shall be
allocated and the proportions of such Award that shall be allocated to each such
OZ Fund. After the Grant Date of any Award, the Administrator in his sole
discretion may determine to reallocate all or any of the portion of such
Participant’s Fund Investment Account that is attributable to the notional
investments made in any OZ Fund pursuant to such Award (including any notional
earnings, gains, losses and expenses relating thereto) to one or more of the
other OZ Funds available at such time.

4.5.
Calculation of Deemed Investments. For book-keeping purposes, each portion of a
Participant’s Fund Investment Account allocated to a notional investment in a
class of interests in an OZ Fund shall be converted into notional interests of
such fund by dividing the amount so allocated by the value of an interest of
such class on the Notional Investment Date, which value shall be determined by
the Administrator based on the portion of such fund’s net asset value allocated
to such class of interests of such fund (if applicable, or based on any other
valuation consistent with the governing documents of the relevant OZ Fund or the
policies of the Och-Ziff Group) on the Notional Investment Date. Thereafter, a
Participant’s notional investment in each such class of interests of such fund
will be valued by the Administrator as of any Vesting Date or date of any
reallocation made in accordance with Sections 4.3 or 4.4 by multiplying the
number of notional interests credited to his or her Fund Investment Account in
respect of such class of interests of such fund on such date by the value of an
interest of such class on such date, which value shall be determined based on
the fund’s net asset value (if applicable, or based on any other valuation
consistent with the governing document of the relevant OZ Fund or the policies
of the Och-Ziff Group) on the Vesting Date.

4.6.
Notional Investments. This Plan provides only for “notional investments.”
Therefore, earnings, gains, expenses and losses reflected by changes in the
valuation of a Participant’s Fund Investment Account or the portions thereof
allocated to notional investments in particular OZ Funds determined by the
Administrator from time to time in accordance with Section 4.5 are hypothetical
and not actual, but shall be applied to measure the value of a Participant’s
Fund Investment Account and the amount of liability of OZ Management LP (or
other



4

--------------------------------------------------------------------------------





entity as determined by the Administrator) to make payments to, or on behalf of,
the Participant.
Article 5. Beneficiary Designation
5.1.
Beneficiary Designation. Each Participant shall have the right, at any time, to
designate any person or persons as beneficiary or beneficiaries (both principal
as well as contingent) to whom payment of the Vested portion of the
Participant’s Fund Investment Account (if any) shall be made in the event of the
Participant’s death. In the event of multiple beneficiaries, such payment shall
be apportioned among the beneficiaries in accordance with the applicable
designation forms. A beneficiary designation may be changed by a Participant by
filing such change on a form prescribed by the Administrator. The receipt of a
new beneficiary designation form will cancel all previously filed beneficiary
designations.

5.2.
Failure to Designate. If a Participant fails to designate a beneficiary as
provided above, or if all designated beneficiaries predecease the Participant,
then all payments hereunder in respect of the Participant shall be made to the
Participant’s estate.

Article 6. Plan Administration
6.1.
Administrator. The Administrator is responsible for the administration of this
Plan. The Administrator has the authority to name one or more delegates to carry
out certain responsibilities hereunder. Any such delegate shall have (a) the
power and authority to take all necessary actions to carry out the ordinary
course duties generally undertaken by the Administrator and (b) the power and
authority to sign contracts, certificates and other instruments, subject in the
case of each of clauses (a) and (b) to the general or specific, written or oral
authorization of the Administrator.

6.2.
Action. Action by the Administrator may be taken in accordance with procedures
that the Administrator adopts from time to time and that the Legal Department of
the Och-Ziff Group determines are legally permissible.

6.3.
Powers of the Administrator. The Administrator shall administer and manage this
Plan and shall have (and shall be permitted to delegate in accordance with this
Plan) all powers necessary to accomplish that purpose, including (but not
limited to) the following:

(a)
To exercise discretionary authority to construe, interpret, and administer this
Plan;

(b)
To exercise discretionary authority to make all decisions regarding eligibility,
participation and investments, to make allocations and determinations required
by this Plan, and to maintain records regarding Participants’ Fund Investment
Accounts;



5

--------------------------------------------------------------------------------





(c)
To compute and certify to the Partnerships the amount and kinds of payments to
Participants or their beneficiaries, and to determine the time and manner in
which such payments are to be paid;

(d)
To authorize all disbursements by OZ Management LP (or such other Partnerships
as determined by the Administrator) pursuant to this Plan;

(e)
To maintain (or cause to be maintained) all the necessary records for
administration of this Plan;

(f)
To make and publish such rules for the regulation of this Plan as are not
inconsistent with the terms hereof;

(g)
To authorize his delegates to delegate to other individuals or entities from
time to time the performance of any of the delegates’ duties or responsibilities
hereunder;

(h)
To establish or to change the OZ Funds under Article 4;

(i)
To hire agents, accountants, actuaries, consultants and legal counsel to assist
in operating and administering this Plan; and

(j)
Notwithstanding any other provision of this Plan, the Administrator may take any
action he deems appropriate in furtherance of any policy of the Och-Ziff Group
respecting insider trading as may be in effect from time to time.

(k)
The Administrator has the exclusive and discretionary authority to construe and
to interpret this Plan, to decide all questions of eligibility for benefits, to
determine the amount and manner of payment of such benefits and to make any
determinations that are contemplated by (or permissible under) the terms of this
Plan, and the Administrator’s decisions on such matters will be final and
conclusive on all parties. Any such decision or determination shall be made in
the absolute and unrestricted discretion of the Administrator, even if (1) such
discretion is not expressly granted by the Plan provision in question, or (2) a
determination is not expressly called for by the Plan provision in question, and
even though other Plan provisions expressly grant discretion or call for a
determination. As a result, benefits under the Plan will be paid only if the
Administrator decides in his discretion that the Participant is entitled to
them. In the event of a review by a court, arbitrator or any other tribunal, any
exercise of the Administrator’s discretionary authority shall not be disturbed
unless it is clearly shown to be arbitrary and capricious.



6.4.
Compensation, Indemnity and Liability. The Administrator will serve without bond
and without compensation for services hereunder. All expenses of this Plan and
the Administrator will be paid by the Partnerships. To the extent deemed
appropriate by the Administrator, any such expense may be charged against
specific Participant Fund Investment Accounts, thereby reducing the obligation
of the Partnerships. Neither the Administrator nor any individual acting as the



6

--------------------------------------------------------------------------------





delegate of the Administrator shall be liable for any act or omission of any
other member or individual, nor for any act or omission on his or her own part,
excepting his or her own willful misconduct. The Partnerships will indemnify and
hold harmless each member of the Administrator and any service provider of the
Partnerships (or an affiliate, if recognized as an affiliate for this purpose by
the Administrator) acting as the delegate of the Administrator against any and
all expenses and liabilities, including reasonable legal fees and expenses,
arising out of his or her service as Administrator (or his or her serving as the
delegate of the Administrator), excepting only expenses and liabilities arising
out of his or her own willful misconduct.
6.5.
Taxes. If the whole or any part of any Participant’s Fund Investment Account
becomes liable for the payment of any estate, inheritance, income, employment,
or other tax which OZ Management LP (or other entity as determined by the
Administrator) may be required to pay or withhold, such entity will have the
full power and authority to withhold and pay such tax out of any moneys or other
property in its hand for the account of the Participant. To the extent
practicable, the Participant will be provided notice of such withholding. Prior
to making any payment, OZ Management LP (or other entity as determined by the
Administrator) may require such releases or other documents from any lawful
taxing authority as it shall deem necessary.

Article 7. Claims Procedures
7.1.
Claims for Benefits. If a Participant, beneficiary or other person (hereafter,
“Claimant”) does not receive timely payment of any benefits which he or she
believes is due and payable under this Plan, he or she may make a claim for
benefits to the Administrator. The claim for benefits must be in writing and
addressed to the Administrator. If the claim for benefits is denied, the
Administrator will notify the Claimant within 90 days after the Administrator
initially received the benefit claim. However, if special circumstances require
an extension of time for processing the claim, the Administrator will furnish
notice of the extension to the Claimant prior to the termination of the initial
90-day period and such extension may not exceed one additional, consecutive
90-day period. Any notice of a denial of benefits should advise the Claimant of
the basis for the denial, any additional material or information necessary for
the Claimant to perfect his or her claim, and the steps which the Claimant must
take to appeal his or her claim for benefits.

7.2.
Appeals of Denied Claims. Each Claimant whose claim for benefits has been denied
may file a written appeal for a review of his or her claim by the Administrator.
The request for review must be filed by the Claimant within 60 days after he or
she received the notice denying his or her claim. The decision of the
Administrator will be communicated to the Claimant within 60 days after receipt
of a request for appeal. The notice shall set forth the basis for the
Administrator’s decision. If there are special circumstances which require an



7

--------------------------------------------------------------------------------





extension of time for completing the review, the Administrator’s decision may be
rendered not later than 120 days after receipt of a request for appeal.
Article 8. Amendment and Termination
8.1.
Amendments. Subject to the provisions of Section 8.3, the Administrator has the
right in his sole discretion to amend this Plan in whole or in part at any time
and in any manner, including the terms on which payments are made, and the form
and timing of payments. However, no Plan amendment shall reduce the amount
credited to the Fund Investment Account of any Participant as of the date such
amendment is adopted. Any amendment shall be in writing and adopted by the
Administrator. All Participants and beneficiaries shall be bound by such
amendment.

8.2.
Termination of Plan. The Partnerships expect to continue this Plan, but are not
obligated to do so. Subject to the provisions of Section 8.3, the Partnerships,
acting by the Administrator, reserve the right to discontinue and terminate this
Plan at any time, in whole or in part, for any reason (including a change, or an
impending change, in the tax laws of the United States or any State).
Termination of this Plan will be binding on all Participants (and a partial
termination shall be binding upon all affected Participants) and their
beneficiaries, but in no event may such termination reduce the amounts credited
at that time to any Participant’s Fund Investment Account. If this Plan is
terminated (in whole or in part), the termination resolution shall provide for
how amounts theretofore credited to affected Participants’ Fund Investment
Accounts will be paid.

8.3.
Section 409A. Payments under this Plan are intended to comply with Section 409A
of the Code to the extent subject thereto, and, accordingly, to the maximum
extent permitted, this Plan and any Award Agreement thereunder shall be
interpreted in accordance with such intent. Notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid an accelerated
or additional tax under Section 409A of the Code, the Participant shall not be
considered to have terminated employment with the Partnerships for purposes of
any payments under this Plan which are subject to Section 409A of the Code until
the Participant has incurred a “separation from service” from the Partnerships
within the meaning of Section 409A of the Code. Each amount to be paid pursuant
to this Plan and the Award Agreement shall be construed as a separate identified
payment for purposes of Section 409A of the Code. Without limiting the foregoing
and notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid an accelerated or additional tax under Section 409A
of the Code, amounts that would otherwise be payable pursuant to this Plan and
the Award Agreement during the six-month period immediately following the
Participant’s separation from service shall instead be paid on the first
business day after the date that is six months following the Participant’s
separation from service (or, if earlier, the Participant’s date of death). The
Partnerships make no representation that any or all of the payments described in
this Plan will be exempt from or comply with Section 409A of the Code and make
no undertaking to



8

--------------------------------------------------------------------------------





preclude Section 409A of the Code from applying to any such payment. The
Participant shall be solely responsible for the payment of any taxes and
penalties incurred under Section 409A of the Code.
Article 9. Miscellaneous
9.1.
Limitation on Participant’s Rights. No individual shall have any claim to
receive any Award under this Plan, and there is no obligation for uniformity of
treatment of Awards under this Plan. Nothing in this Plan or any Award Agreement
shall confer upon any Participant any right to continue as an employee or other
service provider to the Partnerships or their Affiliates or shall interfere with
or restrict the right of each Partnership or its equity holders (or of a
subsidiary or its equity holders, as the case may be) to terminate such
Participant’s employment or service with the applicable Partnership or other
entity at any time for any reason whatsoever, with or without cause. The
Partnerships reserve the right to terminate the employment or service of any
Participant without any liability for any claim against the Partnerships under
this Plan, except for a claim for payment of deferrals as provided herein.

9.2.
Compensation Clawback Policy. Awards shall be subject to any compensation
recovery policy adopted by the Partnerships or their Affiliates from time to
time, including, without limitation, Section 3.2 of this Plan, any employment
agreement entered into with the Participant and policies adopted to comply with
applicable law.

9.3.
Unfunded Obligation of the Partnerships. The benefits provided by this Plan are
unfunded. All amounts payable under this Plan to Participants are paid from the
general assets of the Partnerships. Nothing contained in this Plan requires the
Partnerships to set aside or hold in trust any amounts or assets for the purpose
of paying benefits to Participants. Neither a Participant, beneficiary, nor any
other person shall have any property interest, legal or equitable, in any
specific Partnership asset. This Plan creates only a contractual obligation on
the part of the Partnerships, and the Participant has the status of a general
unsecured creditor of the Partnerships with respect to amounts of compensation
deferred hereunder. Such a Participant shall not have any preference or priority
over, the rights of any other unsecured general creditor of the Partnerships. No
other entity guarantees or shares such obligation, and no other entity shall
have any liability to the Participant or his or her beneficiary.

9.4.
Offset. Except as otherwise set forth herein, amounts due to or in respect of
Participants under this Plan shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, defense or other right
which the Partnerships may have against a Participant or others.

9.5.
Other Plans. This Plan shall not affect the right of any Eligible Person or
Participant to participate in and receive benefits under and in accordance with
the provisions of any other benefit plans which are now or hereafter maintained
by the



9

--------------------------------------------------------------------------------





Partnerships or their Affiliates, unless the terms of such other benefit plan or
plans specifically provide otherwise or it would cause such other plan to
violate a requirement for tax favored treatment.
9.6.
Receipt or Release. Any payment to a Participant in accordance with the
provisions of this Plan shall, to the extent thereof, be in full satisfaction of
all claims against the Administrator and the Partnerships, and the Administrator
may require such Participant, as a condition precedent to such payment, to
execute a receipt and release to such effect.

9.7.
Governing Law. This Plan shall be construed, administered, and governed in all
respects in accordance with applicable federal law and, to the extent not
preempted by federal law, in accordance with the laws of the State of Delaware
(other than its laws relating to choice of law). If any provisions of this
instrument shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.

9.8.
Gender, Tense and Examples. In this Plan, whenever the context so indicates, the
singular or plural number and the masculine, feminine, or neuter gender shall be
deemed to include the other. Whenever an example is provided or the text uses
the term “including” followed by a specific item or items, or there is a passage
having a similar effect, such passage of this Plan shall be construed as if the
phrase “without limitation” followed such example or term (or otherwise applied
to such passage in a manner that avoids limitation on its breadth of
application).

9.9.
Successors and Assigns; Nonalienation of Benefits. This Plan inures to the
benefit of and is binding upon the parties hereto and their successors, heirs
and assigns; provided, however, that the amounts credited to the Fund Investment
Account of a Participant are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, charge,
garnishment, execution or levy of any kind, either voluntary or involuntary, and
any attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber,
charge or otherwise dispose of any right to any benefits payable hereunder,
including, any assignment or alienation in connection with a separation,
divorce, child support or similar arrangement, will be null and void and not
binding on this Plan or the Partnerships. Notwithstanding the foregoing, the
Administrator reserves the right to make payments in accordance with a divorce
decree, judgment or other court order as and when cash payments are made in
accordance with the terms of this Plan from the Fund Investment Account of a
Participant. Any such payment shall be charged against and reduce the
Participant’s Fund Investment Account.

9.10.
Facility of Payment. Whenever, in the Administrator’s opinion, a Participant or
beneficiary entitled to receive any payment hereunder is incapacitated in any
way so as to be unable to manage his or her financial affairs, the Administrator
may direct OZ Management LP (or other entity as determined by the Administrator)
to make payments to such person or to the legal representative of such person
for his or her benefit, or to apply the payment for the benefit of such person
in such



10

--------------------------------------------------------------------------------





manner as the Administrator considers advisable. Any payment in accordance with
the provisions of this section shall be a complete discharge of any liability
for the making of such payment to the Participant or beneficiary under this
Plan.
9.11.
Conflict. In the event of a conflict among this Plan, an Award Agreement and any
employment agreement applicable to a Participant in respect of the Award granted
under an Award Agreement, such employment agreement shall control except to the
extent otherwise required by Section 409A of the Code.

9.12.
Remedies. Any remedies provided for in this Plan shall be cumulative in nature
and shall be in addition to any other remedies whatsoever (whether by operation
of law, equity, contract or otherwise) which any party may otherwise have.

9.13.
Effective Date. This Plan shall take effect on the date of its adoption by the
General Partner on behalf of the Partnerships.



11

--------------------------------------------------------------------------------





Exhibit A
OCH-ZIFF DEFERRED CASH INTEREST PLAN FOR EMPLOYEES
AWARD ACCEPTANCE FORM


[NAME]
[ADDRESS]
[CITY, STATE, ZIP]


The Partnerships grant to [NAME] (“you” or “Participant”), effective as of
[DATE], an Award (the “Award”) as described below, subject to the Och-Ziff
Deferred Cash Interest Plan For Employees, as amended from time to time (the
“Plan”). Capitalized terms used but not defined herein shall have the meanings
set forth in the Plan.


Award Value on Grant Date:
$
OZ Funds into which Award is invested:
[ ]% in [name of fund]
[ ]% in [name of fund]



(a)Except as otherwise provided herein and/or in the Plan, the Award will become
Vested on the Vesting Dates and in the amounts indicated below, provided that
you have not experienced a Termination of Employment and have not given notice
of such Termination of Employment. The Vested portion of the Award will be paid
in a lump sum on a date to be determined by the General Partner and expected to
be on or about the last day of the calendar month in which the applicable
Vesting Date occurs; provided that such payment shall be made in all events
within seventy (70) days following the applicable Vesting Date.


Vesting Date
Percentage Vested
[January 1, 20[ ]]
33.33%
[First anniversary of January 1, 20[ ]]
33.33%
[Second anniversary of January 1, 20[ ]]
33.34%



(b)In the event that you have a Termination of Employment (i) due to Disability
or death or (ii) by the Partnerships without Cause, the Award shall become
Vested on the date (or dates) the Award would have otherwise become Vested in
accordance with the vesting schedule set forth above and shall be paid in
accordance with paragraph (a) above.


(c)Except as otherwise provided herein and/or in the Plan, in the event that you
have a Termination of Employment or have given notice of such Termination of
Employment, any portion of the Award that is unvested, and any of your rights
hereunder, shall be terminated, cancelled and forfeited effective immediately
upon such Termination of Employment (or, if earlier, upon receipt by the
Partnerships or their Affiliate of your notice of such Termination of
Employment).




12

--------------------------------------------------------------------------------





(d)The Award shall be subject to forfeiture in accordance with, and to the
extent provided in, the Plan in the event of your Termination of Employment for
Cause or breach of any restrictive covenants applicable to you.


(e)This Acceptance Form does not supersede, or otherwise amend or affect any
other awards, agreements, rights or restrictions that may exist between the
parties.


In the event of a conflict among this Acceptance Form, the Plan or any
employment agreement with any of the Partnerships or their Affiliates that you
are subject to on or after the Grant Date, such employment agreement shall
control except to the extent otherwise required by Section 409A of the Code.


    


13

--------------------------------------------------------------------------------





By executing this Acceptance Form, you indicate your acceptance of the Award set
forth above and agree to be bound by the terms, conditions and provisions set
forth in this Acceptance Form and the Plan, all of which are incorporated by
reference herein and are an integral part of this Acceptance Form. Please sign
and return this Acceptance Form to [NAME/TITLE] by [DATE]. In the event you fail
to return the executed original by such date, the Partnerships reserve the right
to terminate and forfeit the Award (including any rights provided for in this
Acceptance Form), or to suspend or forfeit all or any vesting event(s) arising
from the Award. This Acceptance Form may be executed in counterparts, which
together shall constitute one and the same original.


ACCEPTED AND AGREED TO AS OF THE GRANT DATE:


PARTICIPANT:


___________________________
[NAME]


OZ MANAGEMENT LP


By:     Och-Ziff Holding Corporation,
its General Partner




By:    ______________________________
Name:
Title:


OZ ADVISORS LP


By:     Och-Ziff Holding Corporation,
its General Partner




By:    ______________________________
Name:
Title:


OZ ADVISORS II LP


By:     Och-Ziff Holding LLC,
its General Partner




By:    ______________________________
Name:
Title:


14